O’CONNOR, Justice,
dissenting.
Circumstantial evidence cannot bridge all gaps in proof. The gap in the State’s proof here is that it did not prove who owned the credit card account number which the appellant used. The appellant contends the State did not prove that the “Smith” who was called to testify for the State was the same “Smith” who was the holder of American Express account number ******** 1pjjg appellant ⅛ correct.
The indictment charged the appellant as follows
Defendant, on or about September 23, 1995, did then and there unlawfully, with intent to obtain a benefit fraudulently, use and present ... an American Express credit card knowing the use was without the effective consent of the cardholder, Michelle Ann Smith....
The State proved that the appellant used an American Express card which had the account number ********* 0n the magnetic tape on the back of the card. The State also proved from American Express records that the account number used by the appellant belonged to a person by the name of Michelle Ann Smith. The State called a person by the name of Michelle Ann Smith to testify that she did not give the appellant permission to use her American Express account number. The State did not prove that the person they called to testify was same Michelle Ann Smith who owned American Express account number *********. For all we know, the Michelle Ann Smith who testified owned a completely different account number.
The State called Michelle Ann Smith for the purpose of proving the appellant did not have her consent to use her American Express account number *********. To prove that, Smith should have been asked to provide sworn proof about two facts: (1) she did not give the appellant permission to use her account number; and (2) she owned American Express account number ********** Smith testified she did not give the appellant consent to use her account number, which covered the first fact. Smith did not identify her account number, the second fact.
Ms. Smith’s testimony was as follows:
[Direct examination by the State]
Q: Ms. Smith, do you have or do you possess an American Express credit card?
*176A: Yes, I do.
Q: Do you know what the number is on that card?
A: To my knowledge, at this point I don’t, but it’s in my purse.
Q: Have you ever lost that credit card?
A: No.
Q: Do you know anyone by the name of Lindley Lee?
A: No.
Q: Did you ever give anyone by the name of Lindley Lee consent to use the numbers on your credit card?
A: No.
Q: Did you ever give anyone by the name of Lindley Lee [consent] to use your credit card at all?
A: No.
[Cross-examination by the defense.]
Q: If I understand your testimony, you have had your card in your possession; is that correct?
A: Correct.
Q: But you have not given anyone permission to use your account number; is that correct?
A: That’s correct.
The State did not prove that American Express account number ******** *; which was the one used by the appellant, belonged to the same Michelle Ann Smith who testified she did not give the appellant permission to use her credit card number.
The majority admits the State did not prove the testifying Smith was the same person as the cardholder Smith, but then states “her [cardholder Smith’s] testimony was not the only means of establishing lack of consent.” Under the majority’s analysis, any manipulated charge card is, by definition, used without the consent of the cardholder. Under that holding, it would not be necessary for the State to call the owner of the charge account number to testify that she did not give consent.
I disagree. The State did not have an insurmountable burden of proof. In fact, the State simply made a mistake. The State should have asked the Michelle Ann Smith to retrieve her credit card from her purse and identify her account number.

. At trial, Ms. Smith did not indicate that she had closed her American Express account or changed the number of the account. Because this opinion is to be published, asterisks are substituted for the account number.